DETAILED ACTION
General Remarks
1.    The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.    In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
3.    When responding to this office action, applicants are advised to provide the examiner with line numbers and page numbers in the application and/or references cited to assist the examiner in locating appropriate paragraphs.
4.    Per MPEP 2111 and 2111.01, the claims are given their broadest reasonable interpretation and the words of the claims are given their plain meaning consistent with the specification without importing claim limitations from the specification.
5.    Applicants seeking an interview with the examiner, including WebEx Video Conferencing, are encouraged to fill out the online Automated Interview Request (AIR) form
(http://www.uspto.gov/patent/uspto-automated-interview-request-air-form.html). See MPEP §502.03, §713.01(11) and Interview Practice for additional details.
6.    Status of claim(s) to be treated in this office action:
a.    Independent: 1 and 17.
b.    Pending: 1-20.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 5-6, 9, 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chang PG PUB 20110316590 (hereinafter Chang).

	
Regarding independent claim 1, Chang teaches a memory device (figure 1), comprising: 
a communication circuit (T1/T2 plus lines carrying signals RQ/RQ1 and RQb/RQ2 in figure 1 of Chang) configured to communicate a first signal (RQ or RQ1 in figure 1) and a second signal (RQb or RQ2 in figure 1); and 
a selection mechanism (abstract of Chang, “…A driver supports differential and single-ended signaling modes…”, circuit in 100 in figure 1 of Chang excluding T1/T2/lines carrying signals RQ/RQ1 and RQb/RQ2) coupled to the communication circuit (lines carrying signals RQ/RQ1 and RQb/RQ2 in figure 1) and configured to select ([0001], “…multi-modal drivers that support multiple signaling schemes…”) between operating the communication circuit to communicate the first signal (RQ or RQ1 in figure 1) and the second signal (RQb or RQ2 in figure 1) (1) independent signals for separate memory operations ([0006], “…driver 100 supports … two single-ended modes…”) or (2) a complementary set for a memory operation ([0006], “…driver 100 supports a differential…”). 

Regarding claim 2, Chang teaches the memory device of claim 1 wherein the first signal (RQ in figure 1) and the second signal (RQb in figure 1) are a differential pair for the complementary set. 
Regarding claim 5, Chang teaches the memory device of claim 1 wherein the selection mechanism (circuit in 100 in figure 1 excluding lines carrying signals RQ/RQ1 and RQb/RQ2) includes a set of switches (M1/M2 in figure 1, [0008], “…A pair of multiplexers M1 and M2, at the direction of select signal S1, conveys complementary input signals R and Rb to the control terminals of respective transistors T1 and T2. Signals R and Rb are amplified and inverted to create a differential output signal pair RQ/RQb…”, [0012], “…a pair of independent, single-ended input signals is provided on nodes Ca1 and Ca2. Signal S1 is de-asserted, so that uncorrelated signals Ca1 and Ca2 are independently amplified and inverted by respective transistors T1 and T2 to produce independent output signals RQ1 and RQ2…”) configured to operate according to a selection to communicate the first and second signals as the independent signals or the complementary set. 

Regarding claim 6, Chang teaches the memory device of claim 5 wherein the communication circuit (T1/T2 plus lines carrying signals RQ/RQ1 and RQb/RQ2 in figure 1) includes: a first transmitter (T1 in figure 1) configured to send a first output stream; and a second transmitter (T2 in figure 1) configurable to send a second output stream. 

Regarding claim 9, Chang teaches the memory device of claim 6 wherein the selection mechanism (circuit in 100 in figure 1 excluding lines carrying signals RQ/RQ1 and RQb/RQ2) is configured to operate the set of switches (M1/M2 in figure 1) to isolate the first transmitter (T1 in figure 1) and the second transmitter (T2 in figure 1) from each other based on a selection to communicate the first (RQ1 in figure 1) and second signals (RQ2 in figure 1) as independent signals. 

Regarding claim 11, Chang teaches the memory device of claim 6 wherein the set of switches (M1/M2 in figure 1) are arranged according to an H-bridge configuration and is configured to selectively operate the first (T1 in figure 1) and second transmitters (T2 in figure 1) as a differential pair. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 3, 4, 12, 15-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chang PG PUB 20110316590 (hereinafter Chang), in view of Ramachandra 20130262744 (hereinafter Ramachandra), and Mataya PG PUB 20150371684 (hereinafter Mataya).

	
Regarding claim 3, Chang teaches the memory device of claim 1, but does not teach wherein the memory device is a NAND Flash device. 
	Chang teaches in figure 1 and [0006] a multi-modal driver 100 which can support both a differential mode and two single-ended modes. Chang further teaches that single-ended mode supports a signaling scheme referred to as "Rambus Signaling Logic" (RSL), which is detailed in U.S. Pat. No. 6,310,814, and is used for memory.
	However, driver is used extensively in memory field for signal communication. Ramachandra teaches in figure 6 the physical connections of the 10 pins for data communication between a NAND flash memory controller and a NAND flash memory chip. Mataya teaches a high density SSD which uses 
Chang, Ramachandra and Mataya are analogous art because they address the same field of endeavor: memory storage apparatuses control circuit designs and control methods therefor. At the time of the effective filing, it would have been obvious to one of ordinary skill in the art, having the teachings of Chang, Ramachandra and Mataya before him, to apply driver scheme of Chang to the SSD device of Mataya and NAND flash memory device of Ramachandra, such that the driver is used as driver for sending signal from controller to memory and the memory device is a NAND Flash device, in order to have an improved driver ([0003] of Chang).

Regarding claim 4, the combination of Chang, Ramachandra and Mataya teaches the memory device of claim 3 wherein the first and second signals as the independent signals implement Open NAND Flash Interface (ONFI) communication (Mataya teaches a high density SSD which uses an ONFI interface).

Regarding claim 12, the combination of Chang, Ramachandra and Mataya teaches the memory device of claim 5 wherein the communicating circuit (T1/T2 plus lines carrying signals RQ/RQ1 and RQb/RQ2 in figure 1 of Chang, figure 1 of Mataya) includes: a first receiver (a receiver in memory card in figure 1 of Mataya receiving signal RQ or RQ1 in figure 1 of Chang, it is obvious there exist a receiver in memory to receive signal coming from controller in figure 1 of Mataya) configured to receive the first signal (RQ or RQ1 in figure 1); and a second receiver (a receiver in memory card in figure 1 of Mataya receiving signal RQb or RQ2 in figure 1 of Chang, it is obvious there exist a receiver in memory to receive signal coming from controller in figure 1 of Mataya) configured to receive the second signal (RQb or RQ2 in figure 1). 

Regarding claim 15, the combination of Chang, Ramachandra and Mataya teaches the memory device of claim 1 wherein the communication circuit (T1/T2 plus lines carrying signals RQ/RQ1 and RQb/RQ2 in figure 1 of Chang, figure 1 of Mataya, figure 6 of Ramachandra) is configured to implement bidirectional communication between a memory array and a controller of the memory device. 

Regarding claim 16, the combination of Chang, Ramachandra and Mataya teaches the memory device of claim 1 wherein the communication circuit (T1/T2 plus lines carrying signals RQ/RQ1 and RQb/RQ2 in figure 1 of Chang, figure 1 of Mataya, figure 6 of Ramachandra) is included in a controller (figure 6 of Ramachandra), a memory array, a host device, or a combination thereof. 

Claims 17-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Amirkhany PG PUB 20130051162 (hereinafter Amirkhany), in view of Chang PG PUB 20110316590 (hereinafter Chang).

Regarding independent claim 17, Amirkhany teaches a memory device (figure 2 of Amirkhany), comprising: 
a memory array (it is obvious that memory device contains memory array) including a first portion of a communication circuit (receiver 226/227 in figure 2 of Amirkhany, [0052], “…signaling receiver 226, differential signaling receiver 227…”, or circuit 625/626/627 in 620 in figure 6, [0083],, “…drivers 625, differential signaling receiver 626, and differential signaling receiver 627…”); and 
210 in figure 2 of Amirkhany) coupled to the memory array, the controller including a second portion of the communication circuit (driver 216/217 in figure 2 of Amirkhany, [0052], “…signaling driver 216, differential signaling driver 217…”, or circuit 616/617/615 in 610 in figure 6), the communication circuit configured to communicate a first signal (DQ0 in figure 2 of Amirkhany) and a second signal (DQ1 in figure 2 of Amirkhany) between the memory array (array in 220 in figure 2 of Amirkhany, or array in 620 in figure 6 of Amirkhany) and the controller (210 in figure 2 of Amirkhany).
But Amirkhany does not teach wherein the memory array and/or the controller include a selection mechanism configured to select between: operating the communication circuit according to an independent communication mode for communicating the first and second signals as independent signals for separate memory operations, and operating the communication circuit according to a grouped communication mode for communicating the first and second signals as a complementary set for a memory operation. 
However, Chang teaches in figure 1 multi-modal drivers that support multiple signaling schemes, e.g., differential or single-ended signaling. Drivers in figure 1 of Chang include a selection mechanism (abstract of Chang, “…A driver supports differential and single-ended signaling modes…”, circuit in 100 in figure 1 of Chang excluding T1/T2/lines carrying signals RQ/RQ1 and RQb/RQ2) configured to select between: operating the communication circuit (T1/T2 plus lines carrying signals RQ/RQ1 and RQb/RQ2 in figure 1 of Chang) according to an independent communication mode for communicating the first (RQ1 in figure 1 of Chang) and second signals (RQ2 in figure 1 of Chang) as independent signals for separate memory operations, and operating the communication circuit according to a grouped communication mode for communicating the first (RQ in figure 1 of Chang) and second signals (RQb in figure 1 of Chang) as a complementary set for a memory operation. The advantage of Chang will be to have an improved version of driver which can support multi-mode communication thus save circuit area.
abstract of Chang, “…A driver supports differential and single-ended signaling modes…”, circuit in 100 in figure 1 of Chang excluding T1/T2/lines carrying signals RQ/RQ1 and RQb/RQ2) configured to select between: operating the communication circuit (T1/T2 plus lines carrying signals RQ/RQ1 and RQb/RQ2 in figure 1 of Chang) according to an independent communication mode for communicating the first (RQ1 in figure 1 of Chang) and second signals (RQ2 in figure 1 of Chang) as independent signals for separate memory operations, and operating the communication circuit according to a grouped communication mode for communicating the first (RQ in figure 1 of Chang) and second signals (RQb in figure 1 of Chang) as a complementary set for a memory operation. The advantage of Chang will be to have an improved version of driver which can support multi-mode communication thus save circuit area.

Regarding claim 18, the combination of Amirkhany and Chang teaches the memory device of claim 17 wherein the selection mechanism (circuit in 100 in figure 1 of Chang excluding T1/T2/lines carrying signals RQ/RQ1 and RQb/RQ2) is configured to operate the communication circuit for the grouped communication mode based on communicating the first (RQ in figure 1 of Chang) and second signals (RQb in figure 1 of Chang) as a differential pair. 

Regarding claim 19, the combination of Amirkhany and Chang teaches the memory device of claim 17 wherein the communication circuit (circuit 625/626/627 in 620 plus circuit 616/617/615 in 610 in figure 6 of Amirkhany) is configured to implement bidirectional communication between the memory array and the controller. 

Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Amirkhany PG PUB 20130051162 (hereinafter Amirkhany), in view of Chang PG PUB 20110316590 (hereinafter Chang), further in view of Mataya PG PUB 20150371684 (hereinafter Mataya).

Regarding claim 20, the combination of Amirkhany and Chang teaches the memory device of claim 17, but does not teach wherein the selection mechanism is configured to implement the independent communication mode based on communicating the first and second signals according to an Open NAND Flash Interface (ONFI). 
However, adopting Open NAND Flash Interface (ONFI) communication for a NAND flash device is quite common. For example, Mataya teaches a high density SSD which uses an ONFI interface. 
Amirkhany, Chang and Mataya are analogous art because they address the same field of endeavor: memory storage apparatuses control circuit designs and control methods therefor. At the time of the effective filing, it would have been obvious to one of ordinary skill in the art, having the teachings of Amirkhany, Chang and Mataya before him, to apply the multi-mode driver scheme of Chang to the SSD device of Mataya, such that the selection mechanism is configured to implement the independent communication mode based on communicating the first and second signals according to an Open NAND Flash Interface (ONFI), in order to have a working SSD device.

Allowable Subject Matter
Claims 7-8, 10, 13, 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: 
The closest prior art to the present invention is Chang (US 20110316590 Al).
Chang discloses a driver supports differential and single-ended signaling modes. Complementary transistors with a common tail node are provided with complementary input signals in the differential mode. A current source coupled to the tail node maintains a relatively high tail impedance and a constant tail current in the differential mode.
Regarding claim 7 (and the respective dependent claim 8), the prior arts of record do not disclose or suggest the combination of all the limitations in the claim and the base claim, including: sending the first output stream as the first signal; routing the first output stream to the inverter in parallel to the first signal; sending an output of the inverter as the second signal; and isolating the second transmitter from an external connection.
Regarding claim 10, the prior arts of record do not disclose or suggest the combination of all the limitations in the claim and the base claim, including: the set of switches are configured to connect the second transmitter to a corresponding output pad for communicating independent signals and isolate the second transmitter from the corresponding output pad for communicating the complementary set..
Regarding claim 13, the prior arts of record do not disclose or suggest the combination of all the limitations in the claim and the base claim, including: the second receiver includes a second reference portion configured to provide a second reference level for detecting levels of the second signal using the second receiver; and the selection mechanism is configured to electrically couple the first signal to the second reference portion and couple the second signal to the first reference portion for communicating the complementary set.
Regarding claim 14, the prior arts of record do not disclose or suggest the combination of all the limitations in the claim and the base claim, including: the selection mechanism is configured to respective reference portions of the first receiver and the second receiver to an electrical ground for communicating the independent signals. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance”.

Conclusion	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIAOCHUN L CHEN whose telephone number is (571)272-0941.  The examiner can normally be reached on M-F: 9AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Elms can be reached on 571-272-1869.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/XIAOCHUN L CHEN/Examiner, Art Unit 2824